Case: 4:18-cv-00082-GHD-DAS Doc #: 38 Filed: 03/19/21 1 of 2 PagelD #: 170

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
CHARLES BARR PLAINTIFF
v. No. 4:18CV82-GHD-DAS
STATE OF MISSISSIPPI
JOHN DOE 1
JOHN DOE 2
JOHN DOE 3 DEFENDANTS

ORDER DENYING PLAINTIFF’S MOTIONS [36], [37]
FOR RELIEF FROM JUDGMENT OR ORDER

This matter comes before the court on the plaintiff's motions [36], [37] for
reconsideration of the court’s final judgment dismissing this case for failure to state a claim upon
which relief could be granted. These are the fourth and fifth motions seeking reconsideration of
the court’s dismissal of this case. The court interprets the motions, using the liberal standard for
pro se litigants set forth in Haines v. Kerner, 404 U.S. 519 (1972), as motions for relief from a
judgment or order under Fep. R. Civ. P. 60. An order granting relief under Rule 60 must be
based upon: (1) clerical mistakes, (2) mistake, inadvertence, surprise, or excusable neglect, (3)
newly discovered evidence, (4) fraud or other misconduct of an adverse party, (5) a void
judgment, or (6) any other reason justifying relief from the operation of the order. Jd.

The plaintiff seems to reiterate the arguments in his complaint; he also argues that the
court was incorrect in its ruling denying pauper status on appeal. The plaintiff has neither
asserted nor proven any of the specific justifications for relief from an order permitted under
Rule 60. In addition, the plaintiff has not presented “any other reason justifying relief from the

operation” of the judgment. As such, the plaintiff’s requests [36], [37] for reconsideration are
Case: 4:18-cv-00082-GHD-DAS Doc #: 38 Filed: 03/19/21 2 of 2 PagelD #: 171

DENIED.

i

day of March, 2021.

a He Qatsn

SO ORDERED, this, the | 5

 

 

SENIOR UNITED STATES DISTRICT JUDGE
